DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 12/11/2020 has been fully considered and is attached hereto.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DATA CENTER INCLUDING A HYBRID-COOLED SERVER.


Written Description p. 4, “outlet 22” should be changed to read, “outlet 28”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 13, 16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “between about 40 degrees Celsius and about 45°C” which is indefinite.  Is 38.9 degrees Celsius, “between about 40 degrees Celsius and about 45°C”?  46 degrees Celsius?  Appropriate correction is required.
Claims 8, 13 and 16 recite similar language and are thus similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 6, 10, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiland et al. (US 2013/0205822 – hereinafter, “Heiland”).
With respect to claim 1, Heiland teaches (In Fig 1) a server, comprising: a housing (No element number but shown generally in Fig 1) defining a gaseous flow passage; a plurality of active components (6) and a plurality of passive components (7) provided in the housing (See Fig 1); and a plurality of liquid cooling devices (Not labeled but devices used to liquid cool the active components) attached to respective ones of the active components (See Fig 1, see also, ¶ 0113-0119).
With respect to claim 2, Heiland further teaches that the liquid cooling devices are connected in series (See Fig 1).
With respect to claim 3, Heiland further teaches that each of the liquid cooling devices comprises a liquid-cooled heat sink assembly (¶ 0116).
With respect to claim 6, Heiland further teaches (In Fig 40) a server rack (20), comprising: a frame (inherent in a rack); a plurality of the servers (52) in accordance with any one of claims claim 1 mounted to the frame; one or more heat exchangers (23, 24) arranged to remove heat from a cooling liquid (Liquid in 22) and a gaseous flow (5) passing through the servers (See Fig 40), wherein the one or more heat exchangers comprises a first heat exchanger (24) provided downstream of the gaseous flow passage of the servers (See Fig 40); and a plurality of fans (not shown but taught in ¶ 0231) arranged to draw ambient air through the servers (52) and the first heat exchanger (24, see Fig 40).

With respect to claim 14, Heiland further teaches (In Fig 40) a data centre (55), comprising: a space (Space within 55); and a plurality of the server racks (20) in accordance with claim 6 housed within the space (See Fig 40), wherein the space is without a raised floor and an overhead plenum for a ducting network (See Fig 40, wherein there are no ducts described within the embodiment of Fig 40 and thus it is without a raised floor and an overhead plenum for ducting).
With respect to claim 15, Heiland further teaches that the space is without a computer room air conditioning (CRAC) unit (See Fig 40 and ¶ 0302-0307 where neither teach a CRAC device) and/or a chiller.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Heiland in view of Spokoiny et al. (US 7,578,337 – hereinafter, “Spokoiny”).
With respect to claims 4-5, Heiland teaches the limitations of claim 3 as per above but fails to specifically teach or suggest the limitations of claims 4-5.  Spokoiny, however, teaches (In Fig 3) a liquid-cooled heat sink assembly comprising: a thermally conductive base (12); a cover (30) attachable to the thermally conductive base, wherein the thermally conductive base and the cover define a liquid flow passage (40); an inlet (34) provided in the cover for receiving a liquid cooling medium; and an outlet (36) provided in the cover for discharging the liquid cooling medium (See Fig 3) and an array of cooling fins (20) attached to the thermally conductive base (12, see Fig 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Spokoiny with that of Heiland, such that the liquid-cooled heat sink assembly of Heiland includes a base, cover, liquid flow passage and inlets and outlets in the cover, as taught by Spokoiny, since doing so would increase the heat transfer coefficient without increasing restriction of fluid (Col. 2, ll. 47-49).



Claims 7-8, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heiland.
With respect to claim 7, Heiland teaches the limitations of claim 6 as per above and further teaches that the ambient air received by the servers for cooling is at a temperature of 20 degrees Celsius but fails to specifically teach or suggest that the ambient air received by the servers for cooling is at a temperature of between about 40 degrees Celsius (°C) and about 45 °C.  However it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation1, and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."2.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the inlet air temperature to be between about 40 and 45 degrees Celsius since doing so would reduce the cooling costs associated with the apparatus.
With respect to claim 8, Heiland teaches the limitations of claim 6 as per above and further teaches that the cooling liquid is provided to the servers at a temperate of 50 degrees Celsius but fails to specifically teach or suggest that the cooling liquid is provided to the servers at a temperature of between about 30 degrees Celsius (°C) and 1, and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."2.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the inlet liquid temperature to be between about 30 and 40 degrees Celsius since doing so would provide better cooling to the liquid cooled device thus reducing the chances they will break down or overheat.
With respect to claim 13, Heiland teaches the limitations of claim 6 as per above but fails to specifically teach or suggest the limitations of claim 13.  However it has been held that mere changes in size are obvious.3  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to change the height of the rack to be between about 50U and 60U since doing so would allow for rack to accommodate many servers in a given square foot thus increasing the data density of the data center.
With respect to claim 16, Heiland teaches the limitations of claim 14 as per above but fails to specifically teach or suggest that the data centre has an operation temperature between about 40 and 45 degrees Celsius.  However it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive 1, and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."2.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the operational temperature of the data centre of Heiland be between about 40 and 45 degrees Celsius since doing so would reduce the operational costs of the data center since a data center which operates at an overall warmer temperature will reduce cooling costs.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heiland in view of Tozer et al. (US 7,969,727 – hereinafter, “Tozer”).
With respect to claim 9, Heiland teaches the limitations of claim 6 as per above but fails to specifically teach or suggest the limitations of claim 9.  Tozer, however, teaches the use of finned heat exchangers (108a, 108b, Col. 2, ll. 52-54) in a rack configuration (See Fig 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Tozer with that of Heiland, such that the first heat exchanger of Heiland is a finned heat exchanger, as taught by Tozer, since doing so would provide for a heat exchanger which has adequate surface area (via the fins) to remove heat from the airflow within the rack.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Heiland in view of Marchetti (US 9,683,794).
With respect to claim 11, Heiland teaches the limitations of claim 10 as per above but fails to specifically teach or suggest the limitations of claim 11.  Marchetti, however, teaches the use of plate heat exchangers (Col. 8, ll. 43-53).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Marchetti with that of Heiland, such that the second heat exchanger of Heiland is a plate heat exchanger, as taught by Marchetti, since doing so would provide a compact heat exchanger with high overall heat transfer coefficient (Marchetti: Col. 8, ll. 43-53).  

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,238,011 to Cui et al. which teaches a hybrid liquid-air cooling system;
US 2018/0066663 to Kulkarni et al. which teaches a hybrid liquid-air cooling system;

US 7,400,505 to Campbell et al. which teaches a hybrid cooling system used in a server device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
        
        2 In re Williams, 36 F.2d 436, 438 (CCPA 1929)
        3 In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)